Exhibit 10.4

PC CONNECTION, INC.

1997 EMPLOYEE STOCK PURCHASE PLAN, AS AMENDED

The purpose of this Plan is to provide eligible employees of PC Connection,
Inc., a Delaware corporation (the “Company”), and certain of its U.S.
subsidiaries with opportunities to purchase shares of the Company’s common
stock, $.01 par value per share (the “Common Stock”), commencing on January 1,
1999. Eight Hundred Thirty-Seven Thousand Five Hundred (837,500) shares of
Common Stock in the aggregate have been reserved for this purpose.

1. Administration. The Plan will be administered by the Company’s Board of
Directors (the “Board”) or by the Compensation Committee appointed by the Board
(the “Committee”). The Board or the Committee has authority to make rules and
regulations for the administration of the Plan, to determine any brokerage and
other fees to be paid or subsidized by the Company, and to determine the number
of shares in each Offering; its interpretation and decisions with regard thereto
shall be final and conclusive.

2. Eligibility. Participation in the Plan will neither be permitted nor denied
contrary to the requirements of Section 423 of the Internal Revenue Code of
1986, as amended (the “Code”), and regulations promulgated thereunder. All
employees of the Company, including Directors who are employees, and all
employees of any subsidiary of the Company (as defined in Section 424(f) of the
Code) designated by the Board or the Committee from time to time (a “Designated
Subsidiary”), are eligible to participate in any one or more of the offerings of
Options (as defined in Section 9) to purchase Common Stock under the Plan
provided that:

(a) they are customarily employed by the Company or a Designated Subsidiary for
more than 20 hours a week and for more than five months in a calendar year; and

(b) they have been employed by the Company or a Designated Subsidiary for at
least six months prior to enrolling in the Plan; and

(c) they are employees of the Company or a Designated Subsidiary on the first
day of the applicable Plan Period (as defined below).

No employee may be granted an option hereunder if such employee, immediately
after the option is granted, owns 5% or more of the total combined voting power
or value of the stock of the Company or any subsidiary. For purposes of the
preceding sentence, the attribution rules of Section 424(d) of the Code shall
apply in determining the stock ownership of an employee, and all stock which the
employee has a contractual right to purchase shall be treated as stock owned by
the employee.

3. Offerings. The Company will make one or more offerings (each, an “Offering”)
to employees to purchase shares of Common Stock under this Plan. Offerings will
begin each January 1 and July 1, or the first business day thereafter (the
“Offering Commencement Dates”). Each Offering Commencement Date will begin a
six-month or one-year period (a “Plan Period”)



--------------------------------------------------------------------------------

during which payroll deductions will be made and held for the purchase of Common
Stock at the end of the Plan Period.

4. Participation. An employee eligible on the Offering Commencement Date of any
Offering may participate in such Offering by completing and forwarding a payroll
deduction authorization form to the employee’s appropriate payroll office, or in
any other manner determined to be appropriate by the Board or the Committee
(“Appropriate Authorization”), at least ten (10) days prior to the applicable
Offering Commencement Date. The Appropriate Authorization will authorize a
regular payroll deduction from the Compensation received by the employee during
the Plan Period. Unless an employee notifies the Company of a new Appropriate
Authorization or withdraws from the Plan, his deductions and purchases will
continue at the same rate for future Offerings under the Plan as long as the
Plan remains in effect. The term “Compensation” means the amount of money
reportable on the employee’s Federal Income Tax Withholding Statement, excluding
allowances and reimbursements for expenses such as relocation allowances, travel
expenses, income or gains on the exercise of Company stock options or stock
appreciation rights, whether or not shown on the employee’s Federal Income Tax
Withholding Statement, but including, in the case of salespersons, sales
commissions.

5. Deductions. The Company will maintain payroll deduction accounts for all
participating employees. With respect to any Offering made under this Plan, an
employee may authorize a payroll deduction in any dollar amount up to a maximum
of 10% of the Compensation he receives during the Plan Period. In no event may
an employee’s total payroll deductions during a calendar year exceed $20,000.
The minimum payroll deduction is such percentage of Compensation as may be
established from time to time by the Board or the Committee.

No employee may be granted an Option (as defined in Section 9) which permits his
rights to purchase Common Stock under this Plan and any other employee stock
purchase plan (as defined in Section 423(b) of the Code) of the Company and its
subsidiaries, to accrue at a rate which exceeds $25,000 of the fair market value
of such Common Stock (determined as of the last business day of the Plan Period)
for each calendar year in which the Option is outstanding at any time.

6. Deduction Changes. An employee may increase, decrease or discontinue his or
her payroll deduction once during any Plan Period, by effecting a new
Appropriate Authorization. If an employee elects to discontinue his or her
payroll deductions during a Plan Period, but does not elect to withdraw his or
her funds pursuant to Section 8 hereof, funds deducted prior to his or her
election to discontinue will be applied to the purchase of Common Stock on the
Exercise Date (as defined below).

7. Interest. Interest will not be paid on any employee accounts.

8. Withdrawal of Funds. An employee may at any time prior to the close of
business on the last business day in a Plan Period and for any reason
permanently draw out the balance accumulated in the employee’s account and
thereby withdraw from participation in an Offering. Partial withdrawals are not
permitted. Any employee who withdraws from participation in an

 

- 2 -



--------------------------------------------------------------------------------

Offering shall not be permitted to participate in the Plan again until the start
of the next Plan Period.

9. Purchase of Shares. On the Offering Commencement Date of each Plan Period,
the Company will grant to each eligible employee who is then a participant in
the Plan an option (“Option”) to purchase on the last business day of such Plan
Period (the “Exercise Date”), at the Option Price hereinafter provided for, the
largest number of whole shares of Common Stock of the Company as does not exceed
the number of shares determined by dividing $12,500 (in the case of a six-month
Plan Period) or $25,000 (in the case of a one-year Plan Period) by the closing
price (as defined below) on the Offering Commencement Date of such Plan Period.

The purchase price for each share purchased will be 95% of the closing price of
the Common Stock on the Exercise Date. Such closing price shall be (a) the
closing price on any national securities exchange on which the Common Stock is
listed, (b) the closing price of the Common Stock on the Nasdaq National Market
or (c) the average of the closing bid and asked prices in the
over-the-counter-market, whichever is applicable, as published in The Wall
Street Journal. If no sales of Common Stock were made on such a day, the price
of the Common Stock for purposes of clauses (a) and (b) above shall be the
reported price for the next preceding day on which sales were made.

Each employee who continues to be a participant in the Plan on the Exercise Date
shall be deemed to have exercised his or her Option at the Option Price on such
date and shall be deemed to have purchased from the Company the number of full
shares of Common Stock reserved for the purpose of the Plan that his or her
accumulated payroll deductions on such date will pay for, but not in excess of
the maximum number determined in the manner set forth above.

Any balance remaining in an employee’s payroll deduction account at the end of a
Plan Period will be automatically refunded to the employee, except that any
balance which is less than the purchase price of one share of Common Stock will
be carried forward into the employee’s payroll deduction account for the
following Offering, unless the employee elects not to participate in the
following Offering under the Plan, in which case the balance in the employee’s
account shall be refunded.

10. Issuance of Certificates. Certificates representing shares of Common Stock
purchased under the Plan may be issued only in the name of the employee, in the
name of the employee and another person of legal age as joint tenants with
rights of survivorship, or (in the Company’s sole discretion) in the name of a
brokerage firm, bank or other nominee holder designated by the employee. The
Company may, in its sole discretion and in compliance with applicable laws,
authorize the use of book entry registration of shares in lieu of issuing stock
certificates.

11. Rights on Retirement, Death or Termination of Employment. In the event of a
participating employee’s termination of employment prior to the last business
day of a Plan Period, no payroll deduction shall be taken from any pay due and
owing to an employee and the balance in the employee’s account shall be paid to
the employee or, in the event of the employee’s death, (a) to a beneficiary
previously designated in a revocable notice signed by the employee (with any
spousal consent required under state law) or (b) in the absence of such a
designated beneficiary, to the executor or administrator of the employee’s
estate or (c) if no such

 

- 3 -



--------------------------------------------------------------------------------

executor or administrator has been appointed to the knowledge of the Company, to
such other person(s) as the Company may, in its discretion, designate.

12. Optionees Not Stockholders. Neither the granting of an Option to an employee
nor the deductions from his or her pay shall constitute such employee a
stockholder of the shares of Common Stock covered by an Option under this Plan
until such shares have been purchased by and issued to him or her.

13. Rights Not Transferable. Rights under this Plan are not transferable by a
participating employee other than by will or the laws of descent and
distribution, and are exercisable during the employee’s lifetime only by the
employee.

14. Application of Funds. All funds received or held by the Company under this
Plan may be combined with other corporate funds and may be used for any
corporate purpose.

15. Adjustment in Case of Changes Affecting Common Stock. In the event of a
subdivision of outstanding shares of Common Stock, or the payment of a dividend
in Common Stock, the number of shares reserved for issuance under this Plan, the
number of shares issuable in any Offering, and the share limitation set forth in
Section 9, shall be increased proportionately, and such other adjustment shall
be made as may be deemed equitable by the Board or the Committee. In the event
of any other change affecting the Common Stock, such adjustment shall be made as
may be deemed equitable by the Board or the Committee to give proper effect to
such event.

16. Merger. In the event of a proposed sale of all or substantially all of the
assets of the Company or a merger or consolidation of the Company with or into
another corporation (other than a merger in which the Company is the surviving
corporation and the holders of the capital stock of the Company immediately
prior to such merger continue to hold at least 50% by voting power of the
capital stock of the Company) or the proposed dissolution or liquidation of the
Company during a Plan Period, the Board or the Committee shall set a new
Exercise Date (the “New Exercise Date”) for such Plan Period, and such Plan
Period shall end on the New Exercise Date. The New Exercise Date shall be before
the date of such asset sale, merger, consolidation, dissolution or liquidation.
The Board or the Committee shall send written notice to each employee
participating in the Offering for such Plan Period, at least ten business days
prior to the New Exercise Date, that the Exercise Date for such Offering has
been changed to the New Exercise Date and that the employee’s Option shall be
exercised automatically on the New Exercise Date, unless prior to such date the
employee has withdrawn from such Offering as provided in Section 8 hereof.

17. Amendment of the Plan. The Board may at any time, and from time to time,
amend this Plan in any respect, except that (a) if the approval of any such
amendment by the shareholders of the Company is required by Section 423 of the
Code, such amendment shall not be effected without such approval, and (b) in no
event may any amendment be made which would cause the Plan to fail to comply
with Section 423 of the Code.

18. Insufficient Shares. In the event that the total number of shares of Common
Stock specified in elections to be purchased under any Offering plus the number
of shares purchased under previous Offerings under this Plan exceeds the maximum
number of shares issuable under

 

- 4 -



--------------------------------------------------------------------------------

this Plan, the Board or the Committee will allot the shares then available on a
pro rata basis. Any balance remaining in an employee’s payroll deduction account
at the end of a Plan Period due to an insufficiency of shares will be refunded
to the employee without interest.

19. Termination of the Plan. This Plan may be terminated at any time by the
Board. Upon termination of this Plan all amounts in the accounts of
participating employees shall be promptly refunded.

20. Governmental Regulations. The Company’s obligation to sell and deliver
Common Stock under this Plan is subject to listing on a national stock exchange
or quotation on the Nasdaq National Market and the approval of all governmental
authorities required in connection with the authorization, issuance or sale of
such stock.

21. Governing Law. The Plan shall be governed by New Hampshire law except to the
extent that such law is preempted by federal law.

22. Issuance of Shares. Shares may be issued upon exercise of an Option from
authorized but unissued Common Stock, from shares held in the treasury of the
Company, or from any other proper source.

23. Notification upon Sale of Shares. Each employee agrees, by entering the
Plan, to promptly give the Company notice of any disposition of shares purchased
under the Plan where such disposition occurs within two years after the date of
grant of the Option pursuant to which such shares were purchased.

24. Effective Date and Approval of Shareholders. The Plan shall take effect on
January 1, 1999, but is subject to approval by the stockholders of the Company
as required by Section 423 of the Code, which approval must occur within twelve
months of the adoption of the Plan by the Board.

Adopted by the Board of Directors on November 21, 1997

Approved by the stockholders on February 17, 1998

Amended on May 16, 2002, and approved by the stockholders on June 18, 2002

Amended on April 28, 2003, and approved by the stockholders on June 3, 2003

Amended on April 22, 2005, and approved by the stockholders on June 9, 2005

Amended on December 2, 2005, and approved by the Board of Directors on
December 2, 2005.

 

- 5 -